     Case 2:20-cv-00071-PLM-MV ECF No. 4 filed 06/29/20 PageID.135 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

CHRISTOPHER ALLEN KINGSLAND,

                      Petitioner,                   Case No. 2:20-cv-71

v.                                                  Honorable Paul L. Maloney

SARA SCHROEDER,

                      Respondent.
____________________________/

                                            ORDER

               In accordance with the opinion entered this day:

               IT IS ORDERED that a certificate of appealability is DENIED.



Dated:    June 29, 2020                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
